Ingraham, P. J. (concurring):
I do not understand upon what principle the judgment in the action in the State of Vermont can be a defense to the enforcement by the plaintiff of the action sought to be; enforced here. The defendant, a corporation organized under the laws of the State of Wisconsin, in that State issued a policy of insurance dated September 3, 1891. By the policy' the defendant agreed to pay at its office in Milwaukee unto the executors, administrators or assigns of the insured $2,000 in sixty days after due proof of his death, and on September 12, 1891, the insured executed an instrument whereby for a valuable consideration he assigned and transferred to the plaintiff, for her sole use and benefit, all his right, title and interest in this policy, and delivered this instrument and the original policy of insurance to the plaintiff. The insured died on the lltli of October, 1903, at Rutland, Vt. Proof of death was furnished to the defendant, and on March 13, 1905, the plaintiff served upon the defendant a claim and demand on this policy annexing a copy of the assignment of the policy. It is conceded that by the laws of *68this State the plaintiff had a cause of action on this policy against the defendant, and in March, 1905, this action was commenced to enforce that cause of action. The defendant had interposed an answer to which the only defense was that on the 18th day of November, 1904, the administrator of the insured commenced an action against the defendant in the State of Vermont to recover upon this policy, which subsequently resulted in a judgment in favor of the administrator of the insured in the State of Vermont against the defendant on the policy which the defendant had paid. The policy by its terms was payable to the executors, administrators or assigns of the insured. It in express terms provided for an assignment of the. policy, and it also contained a provision .that this “.policy is a con tract made and to be performed in the State of Wisconsin, and shall be construed only, according to the charter of the company and the laws of said State,” and the defendant recognized its obligation to the plaintiff by alleging in the Vermont action as a defense that any judgment rendered in that action would not be a defense to this action, and that the defendant .would be subject to a suit on behalf of the plaintiff and be compelled to pay the amount, thereof. The plaintiff in this, action was not a party to the Vermont-action in which the judgment was rendered. The courts of Vermont had no jurisdiction over the plaintiff and had sought to obtain no jurisdiction over her.
The full faith and credit clause in the Federal Constitution (Art. 4, § 1) has no effect, unless the court in which the judgment was rendered had jurisdiction over the person against whom judgment is sought to be enforced. The fact that this Wisconsin corporation sees fit to do business in' the State of Vermont and thus subjects itself to the jurisdiction of the courts óf that State, could not give the courts of that State jurisdiction over this plaintiff who was asserting a cause of action against the defendant in hostility to. the claim of the administrator of the insured who was prosecuting the claim against the defendant in the State of Vermont. The plaintiff, a citizen of this State, has a valid cause' of action against the defendant, a Wisconsin corporation. The courts of this State have acquired junsdic-. tion over the defendant corporation who has appeared in this action. Upon the conceded facts the plaintiff is entitled to a judgment,-but it is claimed that the plaintiff is to -be denied relief in the courts, of *69this State because the defendant had been forced to pay the claim to a third party under the judgment of another State. As, however, the Court of Appeals ■ seems to have determined that an answer alleging a recovery of this judgment in the State of Vermont is a good and sufficient defense to this action, although no reason is assigned for this decision, which was adopted by this court, I suppose this court is bound by that determination, and 1, therefore, concur in a reversal of the judgment.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.